Citation Nr: 0611775	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral knee 
disorder, to include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral 
shoulder disorder, to include as due to an undiagnosed 
illness. 






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967 and from June 1967 to June 1973, and from January 1991 
to June 1991 with additional service in National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2006.  During the 
hearing, the veteran withdrew his appeal with regard to his 
claim of service connection for chronic fatigue syndrome.  

Also, the veteran raised the issue of service connection for 
a back disorder, to include as due to an undiagnosed illness.  
The RO has not yet adjudicated this issue.  As such, it is 
referred to the RO for appropriate action.  

The now reopened claim is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  During his hearing held on March 15, 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal with respect to the issue of service 
connection for chronic fatigue syndrome.  

2.  In unappealed rating decisions in December 1992 and 
December 1996 the RO denied the veteran's claim of service 
connection for bilateral knee and shoulder disorders.  

3.  The evidence associated with the record since the RO's 
December 1992 and December 1996 rating decisions is neither 
cumulative nor redundant and, by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claims of service connection for bilateral knee and 
shoulder disorders.  



CONCLUSIONS OF LAW

1.  With respect to the issue of service connection for 
chronic fatigue syndrome, the criteria for withdrawal of a 
Substantive Appeal by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2005).  

2.  New and material evidence has been submitted to reopen 
the claims of service connection for bilateral knee and 
shoulder disorders.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.


Chronic Fatigue Syndrome

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

During his hearing March 2006, the veteran withdrew his 
appeal with respect to the issues of service connection for 
chronic fatigue syndrome.  That withdrawal was noted in 
writing as part of the hearing transcript.  A copy of that 
transcript has been associated with the claims folder.  

Since the veteran has withdrawn the foregoing issue from the 
appeal, there remain no associated allegations of factual or 
legal errors for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
this matter, and the appeal is dismissed.  



New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Board notes that the veteran's service personnel records 
reflect the veteran's service in Saudi Arabia from February 
7, 1991 to March 13, 1991.  

With regard to the bilateral knee claim, service medical 
records dated in May 1991 reflect the veteran's complaints of 
bilateral knee pain variably diagnosed as questionable 
bursitis of the left knee with radiographic evidence of 
degenerative joint disease in the bilateral knees with 
questionable old trauma.  It was noted that the veteran had a 
long history of bilateral knee pain complaints.  

On demobilization examination in May 1991, the examiner noted 
the following medical problems: degenerative joint disease in 
both knees, post-inflammatory hypopigmentation, and exposure 
to oil fumes and smoke.  

On a report of medical examination in August 1993, the 
veteran was noted to have arthralgias in both knees.  No 
history of trauma to the knees was noted.  

The Board notes that the veteran's reports of medical 
examination dated in May 1973, December 1981, October 1983 
and May 1987 were negative for any clinical findings 
regarding the lower extremities and musculoskeletal system.  
On report of medical history in May 1973, the veteran 
reported having leg cramps.  On report of medical examination 
in April 1991, the examiner noted crepitation in both knees.  

With regard to the bilateral shoulder claim, no reported 
bilateral shoulder complaints were shown in service.  In an 
August 1993 clinical record, it was noted that the veteran 
had arthralgias in the knees, shoulders, and low back with no 
history of trauma.  

On VA examination in July 1995, the veteran reported 
occasional shoulder pain.  Both shoulders showed tenderness 
over the scapular muscle with full range of motion with 
difficulty on extremes.  The examiner diagnosed the veteran 
with tendonitis and arthritis in both shoulders.  

In a September 1996 private medical record, the physician 
referred to x-rays of the right shoulder that showed 
sclerosis in the upper third of the bone with no "real 
arthritis changes."  

The physician could not opine as to what was the cause of the 
sclerosis or degenerating tuberosities.  The physician noted 
an impression of possible impingement syndrome of the right 
shoulder.  

In the December 1992 rating decision, the RO denied the 
veteran's claims of service connection for a degenerative 
arthritis of the knees.  The RO noted that the veteran's 
claimed arthritis of the knees existed prior to the last 
period of active duty with no aggravation shown.  

In the December 1996 rating decision, the RO denied service 
connection for a bilateral shoulder disorder on the basis 
that the veteran had a diagnosed shoulder condition.  

In this regard, the last final disallowances of the veteran's 
claims are the December 1992 and December 1996 RO decisions.  
As such, the Board will consider evidence submitted since 
those determinations in order to determine whether that 
evidence is new and material to reopen the veteran's service 
connection claims.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The newly submitted evidence includes a VA and private 
medical records, a personal hearing transcript, a VA 
examination report dated in July 1995, as well as, lay 
statements.  

In this case, the lay statements and the veteran's hearing 
testimony pertain to the onset of the veteran's bilateral 
knee condition upon his return from the Persian Gulf War 
service and following knee surgery in October 1992.  Another 
lay statement indicated the veteran's complaints of shoulder 
and knee pain.  

Further, the veteran's private and VA outpatient treatment 
records offer information regarding the nature of the 
veteran's bilateral knee condition and shoulder relative to 
his military service, to include as due to an undiagnosed 
illness.  

The veteran testified that he receives ongoing treatment from 
VA and private health care providers and has participated in 
Persian Gulf War medical studies conducted by health 
institutions.  

Taken together, the Board finds that this evidence is 
material because it provides information about the nature of 
the veteran's knee and shoulder conditions and raises a 
reasonable probability of substantiating the claims.  

In this case, the evidence shows that the veteran served in 
the Persian Gulf War with and there is medical evidence of 
chronicity of his claimed conditions since service relates to 
an unsubstantiated fact necessary to substantiate the claim, 
that is, etiology.  It is therefore new and material within 
the meaning of the applicable law and regulations.  

Accordingly, the veteran's claims of service connection for 
bilateral knee and shoulder disorder are reopened.  




ORDER

The appeal as to the claim of service connection for chronic 
fatigue syndrome is dismissed.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee disorder, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral shoulder 
disorder, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  



REMAND

While the Board has reopened the veteran's claims for service 
connection for bilateral shoulder and knee disorders, to 
include as due to an undiagnosed illness, it is noted that no 
notice was provided to the veteran regarding the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In a letter dated in August 1996, the RO sent the veteran 
notice of the information necessary to substantiate a claim 
for benefits based on Persian Gulf War Service.  However, the 
Board finds that this notice is inadequate for VCAA purposes.  

VCAA and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims has 
also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

To date, the Board finds that no appropriate VCAA notice 
letter has been issued with regard to the issues on appeal.  

Also, the veteran has testified to the presence of 
outstanding VA and private treatment records.  In this 
regard, the RO should attempt to obtain them.  

Finally, the VA examination reports dated in October 1992 and 
July 1995 are inadequate in that they offer no opinion as to 
the nature or etiology of the veteran's claimed bilateral 
knee and shoulder conditions.  As such, additional 
development is necessary in order to fairly decide the 
veteran's claims.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claims for 
service connection for bilateral shoulder 
and knee conditions, to include as due to 
an undiagnosed illness.  The notice must 
inform the claimant of any information 
and evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that 
the claimant is expected to provide; and 
(4) must ask the claimant to provide any 
evidence in his possession that pertains 
to the claims.  The notice should also 
(5) tell the veteran about the evidence 
needed to substantiate an effective date.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to all 
medical care received by him following 
his discharge from service.  Based on the 
veteran's response, the RO should attempt 
to obtain all clinical records from all 
previously unidentified treatment 
sources.  The veteran also should be 
notified that he may submit competent 
evidence to support his assertions that 
he has current bilateral knee and 
shoulder conditions due to service or an 
undiagnosed illness.  If the RO's search 
efforts prove unsuccessful, documentation 
to that effect must be added to the 
claims file.  

3.  The RO must schedule appropriate VA 
medical examinations, to include Persian 
Gulf protocol examination to determine 
whether the veteran suffers from 
disability manifested by joint pain or 
arthritis in the bilateral shoulders and 
knees.  If so, the examiner(s) should 
offer an opinion as to whether any 
current disability diagnosed is at least 
as likely as not related to the veteran's 
military service or is representative of 
an undiagnosed illness.  

The examiner(s) should provide a complete 
rationale for any opinion provided.  The 
examination report should indicate 
whether the claims file was reviewed.  

4.   Then, after completion of any other 
indicated development, the RO should 
readjudicate the veteran's claims based on 
the entire evidentiary record.  If the 
determination of this claim remains less 
than fully favorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


